Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 1 of 23




                        THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No.:


DHALIWALVENTURES INC,

       Plaintiff,

v.

FEDERATED MUTUAL INSURANCE COMPANY.

       Defendant.


                            COMPLAINT AND JURY DEMAND


       Plaintiff, Dhaliwal Ventures Inc (“Dhaliwal” or “Plaintiff”), through its attorneys, Daly &

Black, P.C. and Leventhal Sar LLC, respectfully submits the following Complaint and Jury

Demand:

               INTRODUCTION, PARTIES, JURISDICTION, AND VENUE

       1.      This is a first party insurance case related to property damage sustained to a

commercial property as a result of two hailstorms that occurred during the Summer of 2018.

       2.      Dhaliwal is the owner of the subject property, which is located at 1101-055 S. Santa

Fe Ave., Fountain, CO 80817 (the “Property”).

       3.      The Property includes a truck stop, which has a gas station/convenience store,

awnings with gas pumps, a restaurant, and various smaller structures, as pictured below:




                                                1
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 2 of 23




       4.      Dhaliwal is a Colorado Corporation with a principal office street address of 103

South Santa Fe Ave, Fountain, CO 80817.

       5.      The Property is also known as the Tomahawk Travel Center.

       6.      At all relevant times, Dhaliwal is and was the beneficiary of a commercial property

insurance policy covering the Property issued by Federated (the “Policy”). The Policy number is

HBD 9279972.

       7.      Defendant, Federated Mutual Insurance Company (“Federated” or “Defendant”) is

a Minnesota corporation doing business in Colorado, and is listed on the Secretary of State website,

as of December 7, 2020, as being “Delinquent.” Federated may be served by serving its registered

agent, which is the Division of Insurance, 1560 Broadway, Denver, CO 80202.

       8.      Dhaliwal is a citizen of the State of Colorado.

       9.      Federated is not a citizen of the State of Colorado.




                                                 2
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 3 of 23




         10.   This Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C. §

1332 because the parties are completely diverse and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

         11.   Venue is proper in this Court because, among other things, the causes of action

arise out of an insurance policy issued in Colorado and governed by Colorado law.

                                   GENERAL ALLEGATIONS

The Policy

         12.   Plaintiff incorporates all other paragraphs as if fully set forth herein.

         13.   The Policy provides coverage for direct physical loss or damage to the Property

caused or resulting from specified causes of loss, including hail.

         14.   The Policy provides coverage for damage to the Property on a replacement cost

basis.

         15.   During the Policy period from October 25, 2017, to October 25, 2018, the limit of

such replacement cost coverage was $3,961,000 and the deductible was $5,000.

         16.   There is also a “Retained Amount” endorsement, under which the insurer must

“reimburse [Federated] for up to the first $25,000 of that payment (the retained amount).” The

Policy also states, “[t]he most ‘you’ are required to reimburse ‘us’ under this Endorsement during

any one policy period, regardless of the number of ‘losses’, (sic) is $25,000 (the Policy Period

Aggregate).”

         17.   Pursuant to the Replacement Cost provision of the Policy, among other things,

Federated is required to pay for the cost to repair or replace damage to the Property, including

from hail, wind, and rainstorms, with other property of comparable material and quality and used

for the same purpose, up to the coverage limit, without deduction for depreciation.



                                                  3
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 4 of 23




       18.     Additionally, the Policy provides coverage for increased costs incurred to comply

with ordinances or laws in the course of repair, rebuilding, or replacement of damaged parts of the

Property, subject to a $100,000 limit.

The Hailstorms

       19.     Several severe hailstorms struck the Fountain, Colorado area during the Policy

period. Fountain, Colorado, which is where the Property is situated, is approximately fourteen

miles south of Colorado Springs, Colorado.

       20.     On or about June 12, 2018, a hail, wind, and rainstorm struck the Fountain,

Colorado area. The storm was severe. The Colorado Springs Gazette reported as follows: “[a]reas

near Colorado Springs see worst overnight hail storm in more than 20 years.”

       21.     On or about August 6, 2018, a more severe storm (relative to the June storm

referenced above), including hail, wind, and rain, struck the Fountain, Colorado area. According

to the Colorado Springs Gazette, hail reportedly as big as softballs fell causing damage around the

Colorado Springs area – “among the worst in history at the Cheyenne Mountain Zoo and in

Fountain.”

       22.     Below is a picture of the softball-sized hail from the Denver Post:




                                                4
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 5 of 23




       23.     During the course of these storms, the Property was severely damaged by hail and

wind. The damage included damage to the Property’s structures, including the roofing systems

that resulted in interior leaking to the gas station and the restaurant, damage to the buildings’

siding, damage to the HVAC systems, and damage to signage.

       24.     Meteorological reports indicated that the maximum hail size at the site on the dates

of loss was 2.3” diameter on June 12, 2018, and 2.2” diameter on August 6, 2018.

       25.     Prior to the storms, the Property had recently replaced the interior roof tiles in the

restaurant, and it did not have damage to the HVAC systems or signage. Following the storms

there was visible damage to the Property, including to the siding and roof.




                                                 5
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 6 of 23




       26.     Post-storm rainfall resulted in significant water penetration to the interior of the

buildings on the Property.

Plaintiff Timely Filed Claims with Defendant

       27.     Dhaliwal timely filed a claim after the June storm.

       28.     Dhaliwal timely filed a claim after the August storm.

       29.     The June 12, 2018, claim was assigned claim number 446798 (“June Claim”).

       30.     The August 6, 2018, storm was assigned claim number 471862 (“August Claim”).

       31.     The June Claim and the August Claim may be hereinafter referred to as “the

Claims.”

       32.     Federated assigned the June Claim to an adjuster, Chris Hillbrand.

       33.     Federated also assigned the June Claim to Ascent Claim Service, Inc. (“Ascent”),

a third-party claim adjusting company.

       34.     Dhaliwal retained a contractor, CJ Restoration (“CJ”), to value the damage caused

by the storms. CJ estimated and took pictures after the first and the second storms.

Defendant’s First Inspection

       35.     Ascent’s adjuster, Ron Todd, inspected the Property on or about August 1, 2018,

related to the June storm.

Defendant’s First Estimate: $104,859.14 RCV for June Claim

       36.     On or about August 12, 2018, Ascent prepared an Xactimate estimate indicating

the following valuation of the Property’s damage related to the June storm:

              RCV: $104,859.14

              ACV: $55,249.14.




                                                 6
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 7 of 23




         37.   On September 4, 2018, Federated sent a letter to Plaintiff stating that the covered

loss amount related to the June storm was $51,270.52. The letter also incorrectly stated the date of

loss as being on “June 14, 2018.” The pertinent portion of the letter is pasted below:




         38.   Federated also assigned the August Claim to Mr. Hillbrand and Ascent.

Defendant’s Second Inspection

         39.   The same adjuster from Ascent who inspected the Property related to the June

Claim, Mr. Todd, inspected the Property, once again, this time related to the August Claim, on or

about December 13, 2018.

Defendant’s Second Estimate: $23,118.07 RCV for August Claim

         40.   Around December 2018, Federated and/or its agents, hired David Long, with Roof

Technical Services, Inc., to conduct a “Roof Sample Analyses Report,” related to the August

Claim.

         41.   On or about January 2, 2019, Mr. Long conducted a test of only “two roof

membrane samples.”

         42.   Despite softball-size hail pummeling the Property, Mr. Long concluded that “[n]o

points impact fractures were present on the plies of the two roof membrane samples.”




                                                 7
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 8 of 23




         43.    Relying on this conclusion, on or about December 13, 2018, Ascent prepared an

Xactimate estimate indicating the following valuation of Property damage related to the August

Claim:

               RCV: $23,118.07

               ACV: $14,682.52.

         44.    Despite the August storm being historical in nature insofar as the severity, including

the large size of the hail, Defendant determined that the August storm only caused approximately

$20,000 in additional damage.

         45.    This approximately $20,000 in damage was spread throughout the entire Property,

including a convenience store, gas station and its large, specialized awnings able to fit 18-wheelers,

a restaurant, and other buildings, each with expensive, commercial roofing systems and HVAC

units.

         46.    On or about February 8, 2019, Federated and/or its agents sent Plaintiff an email

purporting to summarize the Claims, stating, in pertinent part:

         [W]e are issuing additional payments today for the supplemental damages (related
         to the re-inspection).

         ...

         The re-inspection did find some minor damages to the buildings that were not from
         the first storm (different wind directions) and we have an estimate prepared for that
         file and a payment and separate paper work (sic) will be sent for that claim.

         Your contractor asked that we re-inspect the premises for additional damages and
         specifically noted that they thought that the built up (sic) roof sections with gravel
         ballast also suffered damage form (sic) the hail storms. Our initial inspection did
         not locate any damage to these roof sections so we asked a consultant. . . Michael
         Hayes with JS Held LLC attended the re-inspection and had your roofer provide
         samples of the built up roof felts. The samples were sent to lab for delamination
         and examination and the test results found no fractures to the felts indicating that
         they were not damaged by hail. We have not included any repair amounts for the



                                                   8
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 9 of 23




      built up (sic) roof sections in the revised estimate. We have attached a copy of the
      lab report findings for your review.

      Ron did find some supplemental damages not included in his prior estimate and he
      has provided us with his revised estimate which . . . modifies a few minor items
      from the prior estimate and then adds additional damages discovered upon the re-
      inspection.

      We also had an HVAC consultant inspect your HVAC units and they have prepared
      an estimate to repair/replace the damaged units (described in averments 44-52,
      infra). . . .

      Your contractor also pointed out interior water damages inside both buildings. Our
      initial and re-inspection did not find any storm related openings. . . your policy for
      possible coverage for the interior damages and determined that your policy does
      not cover interior water damages from wear and deterioration. . . .

      We are still waiting for your contractor, KTK Canopies, to provide estimates for
      the hail damaged canopies.

August Claim: Defendant’s “Statement As To Full Cost Of Repair Or Replacement”

      47.    On or about February 8, 2019, Federated issued a “Statement As To Full Cost Of

Repair Or Replacement.”

      48.    The February 8, 2019, statement included the following:




                                                9
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 10 of 23




August Claim: Defendant’s First “Current Payment Summary”

       49.     Federated issued a “Current Payment Summary,” dated February 8, 2019, related

to the August Claim, which included the following post-reinspection amounts:

              RCV: $23,118.07

              Additional Payment: $12,235.36.

       50.     On or about February 8, 2019, the HVAC estimate was provided to Defendant by

HVACi. The estimate stated, in pertinent part, that the claim number it was given to be associated

with the claim was the June Claim (No. 446798), and the “primary cause of loss to the 9 HVAC

systems is Hail,” with an RCV value of $31,453.84.

       51.     The HVAC value set forth above is an unreasonable underestimation of almost

$25,000.

       52.     The price to replace and/or repair the damaged HVAC systems was $55,620.00.




                                               10
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 11 of 23




       53.     Two of the nine HVAC systems, identified by HCAVi as systems No. 6 and 7, were

not included in the estimate because they were not connected at the time of the inspection.

Federated and/or its agents, including HVACi, made no determination as to whether these systems

were in working order prior to the Claims.

       54.     Before determining whether disconnected HVAC systems should be included in an

estimate, it should be determined whether the systems were likely in working condition.

       55.     It is common and reasonable in commercial buildings to have additional HVAC

systems available, yet not connected, in case they are immediately necessary in the future.

       56.     Neither Federated nor its agents, including HCAVi, made any determination that

the above-mentioned disconnected HVAC systems were “not maintained,” not in “workable

condition,” “obsolete,” “outdated,” or “not being used.”

       57.     Indeed, as stated above, it is common in a commercial setting to have extra HVAC

systems available to be connected in the event they are needed and thus are not the equivalent of

“not being used.” Rather, they were being used as the immediate back-up systems.

       58.     On or about March 18, 2019, Plaintiff provided information to Defendant regarding

the realistic pricing related to the HVAC systems, including bids and supporting memos.

Defendant disregarded Plaintiff’s information in favor of its own unrealistic and self-serving

investigation and information regarding the HVAC systems, and refused to change the valuation.

       59.     CJ determined that the reasonable RCV value to restore the Property was

$531,944.18.

       60.     CJ was unable to begin the restoration project based upon the ACV valuation

provided by Defendant.




                                               11
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 12 of 23




        61.     On or about April 3, 2019, Federated sent an email related to the June Claim to

Plaintiff stating, in pertinent part, as follows:

        Thanks for the call yesterday on this loss. . .

        We have received the attached estimates from CJ Restoration and we are
        proceeding with our review of the estimates. Ron Todd is reviewing the CJ
        Restoration bid to compare the differences. I did note that [CJ] ha[s] included the
        built up roof in their estimate but as previously noted, the test results found not hail
        damage to this roof section. We will be visiting with them on the need to have that
        included in the bid as well as other items once we finalize the review of the estimate.

        I spoke to KTK Canopies yesterday and we are finalizing our review of their bid.
        The diesel canopy bid includes additional support beams and purlins which is
        apparently to meet wind and snow load codes in your area. We are checking into
        pricing of the repairs and code upgrade requirements on the canopy repairs. . .

        Federated has already paid you the Actual Cash Value damage amount for the
        HVAC repairs for the pricing back in February and would not be able to consider
        supplemental amounts for price increases for delaying repairs.

        Once we finalize our review of the bids, we will provide you with our intentions
        with this loss.

        62.     On or about June 7, 2019, Federated sent correspondence to Plaintiff stating, in

pertinent part, as follows:

        We have not allowed additional Profit and Overhead for the canopy repairs and
        HVAC work since this work will be completed other contractors that will require
        minimal contact and coordination with CJ Restoration. . .

        CJ Restoration also inquired about the hail damage to the two HVAC units on the
        restaurant building that are disconnected and not operating. CJ Restoration has
        stated that you intend to repair/replace the two disconnected York units and will be
        making a claim for those damages.

        We have reviewed your coverage for those units and determined that the
        nonoperational HVAC condensing units did show signs of hail damage but as
        nonoperational units that were not serving a purpose they only possess a salvage
        value.




                                                    12
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 13 of 23




August Claim: Defendant’s Second “Current Payment Summary”

       63.    Federated issued another, “Current Payment Summary,” related to the August

Claim, dated June 10, 2019, which includes the following:




             No Additional damage found [to convenience store] since 06/14/2018 hail loss #

              446798 [June Claim]

             RCV: $23,118.07

             Additional damage to [restaurant] discovered after prior loss inspection: $2,447.16.

August Claim: Defendant’s “Statement As To Full Cost Of Repair Or Replacement”

       64.    On or about June 10, 2019, Federated issued a “Statement As To Full Cost Of

Repair Or Replacement” that included the following:




                                               13
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 14 of 23




Plaintiff Retains Independent Adjuster

       65.     Plaintiff retained Premier Claims, an independent adjusting firm, on or about July

5, 2019.

       66.     At Plaintiff and/or its agents request, on or about October 8, 2019, professional

engineers from Western Engineering and Research Corporation (“Western”) conducted a site visit

and analysis and prepared a corresponding report, dated October 22, 2019, related to the Property.

       67.     Western’s conclusions included, but are not limited to, that the hailstorms that are

the subject of the Claims:




                                                14
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 15 of 23




              caused damage to the Exxon store and Biscuits Café including dents in HVA

               housings, flattening of evaporator fins, denting of parapet caps and other metal,

               damage to flashings, and other items;

              HVAC units on the Exxon store and Biscuits Café are to be replaced;

              Several units on Biscuits Café and one unit on the Exxon Store are supported on

               sleeper 4x4s bearing directly on the built-up roof. This support method is not

               recommended by industry standards including the National Roofing Contractors

               Association (NRCA). These units should be reset on equipment support curbs, such

               as described in the attached NRCA detail BUR-9, Equipment Support Curb;

              At the Exxon Store, apparent hail damage was observed to the southeast-facing

               parapet wall base flashing as well on other parapets;

              At Biscuits Café, all parapet flashings were deteriorated and tattered, and should be

               replaced; and

              It is likely that impacts from the June and August 2018 hailstorms dislodged or

               fractured parapet flashing on all elevations. Repair or replacement of these

               damaged flashings, and repairs of other flashings, should be conducted per The

               National Roofing Contractors Association (NRCA), Repair Manual for Low-Slope

               Membrane Roof Systems.

Plaintiff’s Estimate is $587,064.23 RCV for the Claims

       68.     On or about October 15, 2019, Premier Claims, utilizing the engineering report by

Western, determined that the total amount to fully restore the Property related to the damage caused

by the storms was an RCV amount of $587,064.23.




                                                15
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 16 of 23




       69.     On or about October 24, 2019, Defendant and/or its agents received Premier’s

estimate for restoring the entire Property; in response, Defendant, through Ascent, provided an

estimate for the August Claim only, and it is annotated with items included on the Premier estimate,

and not included in the Defendant’s estimate, differences in scope, and disagreements regarding

Plaintiff’s and Defendant’s estimates.

Defendant Denies Plaintiff’s Request for Appraisal

       70.     Based in part on the October 24, 2019, annotated estimate, there was a disagreement

as to the value of the property or the amount of the loss.

       71.     The Policy’s Appraisal Clause states as follows:




       72.     On or after October 24, 2019, Plaintiff and Defendant disagreed “on the value of

the property or the amount of the loss.”




                                                 16
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 17 of 23




       73.     As evidence of the disagreement is the following, which includes, but is not limited

to, the significant difference between the Plaintiff’s estimate as presented through Premier, and the

Defendant’s numerous estimates, beginning on February 8, 2019 (Defendant’s First “Current

Payment Summary”), which, even combined, were significantly lower than Plaintiff’s estimate.

       74.     Moreover, on or about October 31, 2019, Plaintiff, by letter included below,

indicated it disagreed with the amount Defendant calculated as the amount of the losses related to

the August Claim:




       75.     Accordingly, on October 31, 2019, Plaintiff invoked appraisal, in writing, pursuant

to the terms of the Policy, appointing Taylor Bezek, from C3 Group, to be the appraiser.

       76.     Thereafter, Plaintiff clarified that the invocation of appraisal is to the second claim,

that is, the August Claim only. This is demonstrated by a follow up letter sent by Ascent to

Federated, as follows:




                                                 17
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 18 of 23




       77.     Contrary to the Policy, Defendant did not designate an appraiser or engage in

appraisal despite Plaintiff’s valid appraisal demand, which adhered to the Policy’s appraisal

requirements, including all conditions precedent.

Plaintiff Requests Third Inspection

       78.     Plaintiff and/or its agents requested another inspection.

       79.     By email, on or about February 2, 2020, Defendant stated that it is was “agreeable

to attend another inspection.”

       80.     Upon information and belief, the re-inspection afforded an additional $13,346.08

in value related to the June Claim.

       81.     Accordingly, Defendant clearly underpaid the value of the June Claim, likely by

hundreds of thousands of dollars, but, at the very least, $13,346.08.

       82.     Between approximately February and April 2020, Defendant attempted to “settle”

the Claims. However, Defendant undervalued the Claims by, among other things, making

“settlement” impossible in the sense that Plaintiff would not be able to repair the Property with the

amounts offered by Defendant.

       83.     On or about May 6, 2020, CJ Restoration completed work on the canopies for a

total amount of $224,847.60 and sent a certificate of completion to Defendant.

       84.     Without    evidence    to   reasonably    substantiate      its   decision,   Defendant

disproportionately added more value to the June Claim, despite the overwhelming evidence that

the August storm was more severe and caused significantly more damage.

       85.     Further, Defendant’s calculation of the roofing that it deemed needed replacing

contradicted code requirements. Specifically, according to applicable code, because more than

25% of the roofing systems must be replaced, the entire roof must be replaced.



                                                 18
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 19 of 23




          86.   This notion was verified by the Pikes Peak Regional Building Department, which

stated as follows, by email, to Premier:




Storm Damage is a Covered Loss Under the Policy

          87.   A contract of insurance existed between Federated and Dhaliwal; namely, the

Policy.

          88.   The Policy provides replacement cost coverage, which, according to Federated,

pays the cost of repair or replacement, without a deduction for deprecation, subject to the Policy’s

limit of coverage.

          89.   The Policy requires Federated to pay replacement cost benefits for covered losses.

          90.   The Policy requires Dhaliwal to pay insurance premiums in exchange for

replacement cost coverage, which Dhaliwal did.

          91.   Hail damage is a covered loss under the Policy.

          92.   The weather events and the damage caused by such weather events, both of which

are described above, constitute covered losses under the Policy.



                                                19
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 20 of 23




Defendant’s Actions Were Unreasonable

       93.     Defendant conducted a self-serving, inadequate, and unreasonable investigation

and adjustment of the damages to the Property related to the Claims. As evidence, at least in part,

is the fact that, given the intensity, damage caused, size of storm, length, and size of hail, the June

and August storms were “historic” in nature and Defendant’s estimates did not reflect what would

be necessary to restore a property that underwent such storms.

       94.     When Plaintiff presented Defendant with information regarding its estimates,

including for example, the HVAC systems, supra, it summarily disregarded its own insured’s

information in favor of the information brought to it by its hired, third-party adjusting firm.

       95.     After a reinspection requested by the Plaintiff, Defendant admitted that it underpaid

the June Claim by at least approximately $13,000.

       96.     Contrary to the Policy, Defendant unreasonably refused to move forward with

appraisal, despite a clear disagreement and Plaintiff having satisfied all conditions precedent.

       97.     Ascent’s/Federated’s estimates, which indicated the amount Federated was willing

to pay in replacement cost benefits, did not reflect the actual, necessary, and reasonable cost of

repair or replacement to the Property for covered losses.

       98.     Upon information and belief, Federated’s actual cash value payment to Dhaliwal

was based on these inadequate and unreasonable estimates.

       99.     When Defendant supplemented the value based upon a re-inspection after the

August storm, the value added was nuisance, especially when compared to the size of the storm.

By example, Defendant determined that the August storm did not cause any additional damage to

the convenience store.




                                                  20
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 21 of 23




          100.   Defendant unreasonably undervalued the damage to the Property, including the

roofing systems and HVAC systems.

          101.   Defendant violated code in its estimates, including that when more than 25% of the

roofing system must be replaced — as was the case here — the entire roofing system must be

replaced.

          102.   Defendant unreasonably failed to include overhead and profit in accord with

industry standards.

          103.   Federated did not pay what the Policy required, including because Federated

determined, without a reasonable basis, that certain hail-damaged parts of the Property were

pre-existing, and caused by wear and tear, among other things, when there was in fact hail-damage

caused during the Policy period and covered by the Policy that required repair or replacement.

                                 PLAINTIFF’S CLAIM FOR RELIEF
                          (VIOLATION OF C.R.S. 10-3-1115 AND 1116)

          104.   Plaintiff incorporates all other paragraphs as if fully set forth herein.

          105.   At all times pertinent hereto, the following statute of the state of Colorado was in

effect:

          § 10-3-1115. Improper denial of claims—prohibited—definitions-- severability

          (1)(a) A person engaged in the business of insurance shall not unreasonably delay
          or deny payment of a claim for benefits owed to or on behalf of any first-party
          claimant.

          106.   C.R.S. § 10-3-1116 provides a remedy for such denial or delay of payments in the

form of “reasonable attorney fees and court costs and two times the covered benefit.”

          107.   Among other things, Federated unreasonably delayed or denied payment of

insurance benefits owed to Dhaliwal by including, but not limited to:




                                                   21
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 22 of 23




       a.     failing to include in its estimate actual, necessary, and reasonable funds to repair

              and/or replace damaged portions of the Property caused by the weather events

              described above;

       b.     conducting an unreasonable investigation that resulted in the unreasonable

              estimates described above; and

       c.     unreasonably relying on its engineer’s findings, which cherry-picked and ignored

              hail data, and did not consider the fact that the Property only had minor leaks before

              the June storm to the extent that the tiles inside the restaurant were completely

              replaced and started leaking significantly soon afterward.

       108.   Federated unreasonably denied and delayed payment to Dhaliwal in violation of

C.R.S. § 10-3-1115(a).

       109.   Federated is subject to the provisions of C.R.S. § 10-3-1116(1) for “reasonable

attorney fees and court costs and two the covered benefit,” in addition to damages claimed

elsewhere in this Complaint.

                                  PRAYERS FOR RELIEF

       WHEREFORE, Plaintiff prays for damages against Federated as follows:

       a.     Reasonable attorney fees and court costs and two times the covered benefit under

              C.R.S. § 10-3-1116(1);

       b.     An award of all interest, including pre- and post-judgment interest;

       c.     Costs and expenses; and

       d.     Such other and further relief as this Court may deem just, equitable or proper.




                                               22
Case 1:21-cv-00377-KMT Document 1 Filed 02/05/21 USDC Colorado Page 23 of 23




      A JURY IS DEMANDED AS TO ALL ISSUES HEREIN.

      Respectfully submitted February 5, 2021.
                                  By:     /s/ Jonathan S. Sar______
                                          Richard Daly
                                          John Scott Black
                                          Sean B. Leventhal
                                          Jonathan S. Sar
                                          Daly & Black, P.C.
                                          2211 Norfolk Street, Suite 800
                                          Houston TX 77098
                                          Phone Number: 713-655-1405
                                          Fax Number: 713-655-1587
                                          Email: rdaly@dalyblack.com
                                                  jblack@dalyblack.com
                                                  sleventhal@dalyblack.com
                                                  jsar@dalyblack.com
                                                  ecfs@dalyblack.com
                                          Attorneys for Plaintiff


Plaintiff’s Address:
1101-055 S. Santa Fe Ave.
Fountain, CO. 80817




                                            23
